Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment and response filed on May 13, 2022 have been received.
Claims 5, 14, 15, 17, 18, 21, 22 and 25 were previously canceled.
New claim 26 is added.

Claims 1-4, 6-13, 16, 19, 20, 23, 24 and 26 are pending in this application, claims 2, 13, 16, 19, 20, and 24 are withdrawn from further consideration (see Restriction/Election below), and claims 1, 3, 4, 6-12, 23 and 26 are being examined on the merits.

Restriction/Election:
Applicant’s election without traverse of Group I, claims 1, 3, 4, 6-12, 23 and 26, in the reply filed on 05/13/2022, is acknowledged.
Claims 2, 13, 16, 19, 20 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.

Incorporation by Reference
The listing of references in the specification is not a proper incorporation by reference. 37 CFR 1.57. (b)(1) (Incorporation by reference) states an incorporation by reference must be: Express a clear intent to incorporate by reference by using the root words “incorporate (e)” and “reference” (e.g., “incorporate by reference”). As indicated in MPEP 608.01(p) IA., “If a reference to a document does not clearly indicate an intended incorporation by reference, examination will proceed as if no incorporation by reference statement has been made and the Office will not expend resources trying to determine if an incorporation by reference was intended.”.
Therefore, unless the references have been cited by the examiner on form PTO-892 or on a 1449 of record, they have not been considered.

Claim Objection(s):
Claims 1, 8 and 9 are objected to because of the following informalities:  
In claim 1, line 2, replace “in vitro” with --in vitro--, line 7, after for , replace “the” with –a--, and line 8, beginning of the paragraph (before the explant), insert --, wherein --.
In claim 8, line 2, replace “DMEM” with --Dulbecco’s Modified Eagle Medium (DMEM)--.
In claim 9, line 2, insert the complete form of the abbreviation “DMEM-F12”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-12, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1 the Markush group “tissue is umbilical cord or dental pulp” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: after is, insert –a tissue selected from a group consisting of--.

In claim 11 recites “growth medium is not supplemented with non-essential amino acids” in order to exclude the presence of non-essential amino acids in the claimed method, this recitation renders the claim indefinite because it is not clear what applicant is trying to encompass by non-essential amino acids and specification does not define the non-essential amino acids, as such the metes and bounds of the claim are not clear. It should be noted that nutritional/metabolic requirements of different type of cells for growth are different.  
Suggestion to obviate the rejection: define the supplemented amino acids in the growth medium.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-10, 12 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lizier et al. (PLoS ONE, 2012, Vol. 7, Issue 6, e39885, p. 1-12, which is also cited in IDS filed on 02/13/2017 in the parent application No. 15/503,709).

Regarding claim 1, Lizier et al. disclose a method of expanding a primary derived stem cell population of neuronal crest or peripheral neuronal system origin in vitro from an explant tissue, the method comprising culturing the explant tissue in a culture medium for at least two harvest cycles (culturing dental pulp or DP explant in vitro and plating to generate stem cells), wherein a harvest cycle comprises maintaining the tissue in culture medium for a period of time sufficient to obtain a semi-confluent stem cell culture and collecting the semi-confluent (sub confluent) stem cells for the final stem cell population; (see for example, p. 2 left-hand column 1st & 2nd/“Results” paragraphs, p. 4 Fig. 2 and legend, p. 7 right-hand column last paragraph, Table 2. and its description, p. 8 left-hand column last paragraph –Continued on right-hand column/paragraph, and p. 10 right-hand column 3rd paragraph “Cell growth rate”, and p. 11 left-hand column 2nd paragraph), and the explant tissue is not enzymatically or chemically treated or dissected prior to each harvest cycle and the explant tissue is umbilical cord or dental pulp (isolating stem cells from the dental pulp or DP comprising multiple mechanical transfer of the DP without enzymatic treatment (see for example, paragraph bridging pages 7 and 8 and Fig. 2), tissue is umbilical cord (see for example, p. 7 right-hand column 3rd paragraph). Lizier et al. disclose wherein the stem cell is of neuronal crest or peripheral neuronal system origin (primary derived stem cells from DP or dental pulp extracts) (see for example, p. 2 left-hand column 2nd paragraph, and p. 4 Figure 2 and legend).
Regarding claim 3, Lizier et al. further disclose the step of passaging the primary derived stem cells on growth medium and collecting stem cells from the growth medium (starting from P2 further in vitro passages) (see for example, p. 2 right-hand column 2nd paragraph).
Regarding claims 8-10, Lizier et al. disclose the culture medium and the growth medium is DMEM, the growth medium is DMEM- F12, and the growth medium is DMEM-low glucose (see for example, p. 2 right-hand column 2nd paragraph).
Regarding claim 12, Lizier et al. disclose wherein the explanted cells and/or passaged cells have a stable karyotype (IDPSCs karyotype confirmed to be unchanged, etc.) (see for example, p. 2 left-hand column “Results”, and p. 6 left-hand column “Discussion”).
Regarding claim 23, Lizier et al. disclose wherein the primary derived and passaged stem cells are mixed to form a batch of primary derived and passaged stem cells from a single explant tissue (scaling-up of IDPSCs) (see for example, p. 4 Figure 2. and legend, and p. 6 left-hand column “Discussion” –continued on right-hand column 1st and 2nd paragraphs below Figure 3. legend).
Lizier et al. therefore anticipate the claimed method of expanding a primary derived stem cell population in vitro from an explant tissue.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 8-12, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lizier et al, as applied to claims 1, 3, 8-10, 12 and 23 above, and further in view of Pal et al. (Journal of Tissue Engineering and Regenerative Medicine, 2009, Vol. 3, p. 163-174, was cited in the parent application No. 15/503,709) as evidenced by GlutaMax-1 (2013, gibco by Life Technologies, retrieved from lifetechnologies.com, 2 pages of PDF, was cited in the parent application No. 15/503,709), Ferro et al. (PLoS ONE, 2012, Vol. 7, Issue 11, e48945, p. 1-9, was cited in the parent application No. 15/503,709), and Haque et al. (Hindawi Publishing Corporation. The ScientificWorld Journal, Volume 2013, Article ID 632972, 12 pages).
The teachings of Lizier et al. regarding the limitations of claims 1, 3, 8-10, 12 and 23 were discussed above in detail.
Claim Interpretation:
For examination purposes “not supplemented with non-essential amino acids” in claim 11, is being interpreted as growth medium supplemented with essential amino acids.
Lizier et al. do not teach the limitations of claims 4, 11 and 26.
However, regarding claim 4,  wherein culturing the tissue in culture medium for at least one the harvest cycle comprises maintaining the explant tissue in culture medium under nutrient deprivation and hypoxic conditions for a period of time sufficient to obtain a semi-confluent stem cell culture and collecting the semi-confluent stem cells for the final stem cell population, although Lizier, et al. do not teach wherein culturing the tissue in culture medium for at least one harvest cycle comprises culturing the tissue initially in culture medium containing less than 5% serum  and the duration for culturing the tissue in culture medium containing less than 5% serum is three days, however Lizier, et al. teach culturing the tissue in culture medium containing 15% serum and the duration for culturing tissue in culture medium containing 15% serum is seven days (DMEM/F12 and comprised 15% serum) (see for example, p. 2 right-column 3rd paragraph and p. 8 left-hand column last paragraph, ad Figure 2.  “Day 7”). Lizier, et al. further teach culture medium should be optimized (see for example, p. 6 right-hand column 2nd paragraph below Fig 3. Legend/description) 
Moreover, Pal et al. teach optimizing culture conditions for large scale production of stem cells (p. 164 left-hand column 4th paragraph), and growing stem cells in a culture medium containing less than 5% serum (DMEM supplemented with either 2% FBS or knockout serum, etc.) for 3 days (see for example, p. 165 left-hand column paragraph 2.1.2.,), and further teach DMEM supplemented with reduced concentration of serum i.e., 2% (FBS) support in vitro propagation of stem cells (BM-MSCs) (see for example, p. 165 left-hand column paragraph 2.1.2., and p. 167 left-hand column paragraph 3.2. –Continued on right-hand column 1st -3rd paragraphs).
Further motivation is in Ferro et al. who teach culturing dental pulps tissue explants (extracted using a syringe) in a culture medium in vitro containing less than 5% serum (human serum or HS, percentages 2.5, 1.25, 0.5 and 0.25%) for a duration of 3 days to obtain stem cells (DPSCs), and a population of stem cells derived from dental pulps could be obtained using chemically defined medium which contains low serum (human serum or HS) (see for example, p. 4 left-hand column paragraph “Results” and p. 9 left-hand column paragraph below Table 5.).
Therefore, in view of the above teachings, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the teachings of prior art and optimizing the culture medium and conditions in the method taught by Lizier et al. by routine optimization based on the teachings of Pal et al. and Ferro et al. by culturing the tissue in culture medium and method taught by Lizier et al. for at least one harvest cycle comprises culturing the tissue initially in culture medium containing less than 5% serum for the duration for culturing the tissue in culture medium containing less than 5% serum is three days with a reasonable expectation of success in providing the claimed method of expanding a primary derived stem cell population in vitro from an explant tissue, because Lizier, et al. teach culturing the tissue in culture medium containing 15% serum and the duration for culturing tissue in culture medium containing 15% serum is seven days and culture medium should be optimized, because Pal et al. teach growing stem cells in a culture medium containing less than 5% serum for 3 days support in vitro propagation of stem cells, and further because Ferro et al. teach stem cells derived from dental pulps could be obtained by culturing dental pulps tissue explants in a culture medium in vitro containing less than 5% serum for a duration of 3 days (Also, see MPEP 2144.05 II. ROUTINE OPTIMIZATION”). 
Furthermore, regarding applying hypoxic conditions during culturing (claims 4 and 26), Haque et al. teach the advantages of applying hypoxic conditions during expansion/culturing stem cells in vitro, including higher expansion rate and maintaining plasticity (see for example, p. 3, 2.2. and 3.1). Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing the advantages of applying hypoxic conditions during expansion/culturing stem cells in vitro (as taught by Haque et al.), would have been motivated to modify the prior art method by applying the known technique of culturing stem cells in vitro under hypoxic conditions (as taught by Haque et al.), with a reasonable expectation of success in maintaining the explant tissue in culture medium under hypoxic conditions for a period of time sufficient to obtain a semi-confluent stem cell culture and collecting the semi-confluent stem cells for the final stem cell population and provide the claimed method. The motivation, for example, as taught by Haque et al. would be because applying hypoxic conditions during expansion/culturing stem cells in vitro provide higher in vitro expansion rate and maintaining plasticity.
Regarding claim 11, Pal et al. teach not supplementing the culture medium with non-essential amino acids (the medium is supplemented with Glutamax) (p. 164 right-hand column 2nd paragraph). It should be noted that Glutamax contains L-alanyl-L-glutamine, is a dipeptide substitute for L-glutamine (see GlutaMax-1, gibco by Life Technologies, 1st paragraph “Description”). Pal et al. further teach using DMEM-based media and Glutamax consistently supported stem cells growth (see p. 172 right-hand column 1st paragraph). As such, not supplementing the culture medium with non-essential amino acids in the method of expanding a primary derived stem cell population in vitro from an explant tissue taught by Lizier et al. would have been obvious, because Pal et al. teach using not supplementing DMEM-based media with non-essential amino acids supports stem cells growth.


Claims 1, 3, 6-10, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lizier et al, as applied to claims 1, 3, 8-10, 12 and 23 above, and further in view of Pal et al. as evidenced by GlutaMax-1, Ferro et al. and Serra et al. (Trends in Biotechnology, June 2012, Vo. 30, No. 6, p. 350-359).

The teachings of Lizier et al. regarding the limitations of claims 1, 3, 8-10, 12 and 23 were discussed above in detail.

Lizier et al. do not teach culturing in a bioreactor (claims 6 and 7).
However, Serra et al. teach bioreactor systems (e.g., stirred tank bioreactor) for culturing stem cells which provides special cell manufacturing and tightly controlling conditions to provide high-quality cells in relevant numbers (see for example, p. 350 Introduction, p. 355 Table 4 left-hand column, and p. 356, Box. 1 “Culture systems for stem cell culture”, and Figure 1 and related legend). Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that bioreactor systems provides special cell manufacturing and tightly controlling conditions to provide high-quality cells in relevant numbers (as taught by Serra et al.), would have been motivated to use a bioreactor known and available in the art with a reasonable expectation of success in further culturing the explant tissue and the fragments of explant tissue taught by Lizier et al. . The motivation, for example, as taught by Serra et al., would be because culturing stem cells in a bioreactor provides special cell manufacturing and tightly controlling conditions to provide high-quality cells in relevant numbers.
Conclusion:
	No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KADE ARIANI/Primary Examiner, Art Unit 1651